Name: COMMISSION REGULATION (EC) No 100/98 of 14 January 1998 specifying the extent to which applications for export licences for products in the beef and veal sector may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 9/34 15. 1. 98 COMMISSION REGULATION (EC) No 100/98 of 14 January 1998 specifying the extent to which applications for export licences for products in the beef and veal sector may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EEC) No 2634/97 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2616/97 (4), and in par- ticular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; whereas it has therefore been decided to reject certain applications for export licences for beef and veal submitted in the period 8 to 14 January 1998 and to no longer accept certain applications with advance fixing of the refund on 15 and 16 January 1998, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95: 1. applications for export licences with advance fixing of refunds for products falling within the beef and veal sector, with the exception of those falling within product codes:  0102 10 10 9120,  0102 10 30 9120,  0102 10 90 9120,  0102 90 41 9100,  0102 90 59 9000,  0102 90 71 9000,  0102 90 79 9000,  0201 10 00 9110,  0201 10 00 9130,  0201 20 20 9110,  0201 20 30 9110,  0201 20 50 9110,  0201 20 50 9130,  0201 30 00 9100,  1602 50 31 9125,  1602 50 31 9325,  1602 50 39 9125,  1602 50 39 9325, submitted in the period 8 to 14 January 1998 shall be rejected. 2. The submission of applications for export licences with advance fixing of the refund for beef and veal product with the exception of those falling within the product codes referred to in point 1 shall be suspended on 15 and 16 January 1998. Article 2 This Regulation shall enter into force on 15 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 143, 27. 6. 1995, p. 35. (4) OJ L 353, 24. 12. 1997, p. 8.